Citation Nr: 1715270	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  10-38 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the September 2009 rating decision, the RO granted service connection for coronary artery disease, evaluated as 10 percent disabling, effective April 14, 2009. 

In July 2016, the Veteran testified during a Board video-conference hearing before the undersigned.  A transcript is of record.  

When evidence of unemployability is submitted during the course of an appeal from an initial rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the clinical evidence of record suggests that he may have been unemployable due to his service-connected coronary artery disease during the pendency of the appeal, the issues of entitlement to a TDIU prior to March 1, 2016 and as of that date (granted herein, as will be discussed) are before the Board as part of the initial rating claim for coronary artery disease. 

The issue of entitlement to an initial rating in excess of 10 percent prior to February 17, 2012; and TDIU prior to March 1, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  As of February 17, 2012, the Veteran's coronary artery disease, has been manifested by a left ventricular ejection fraction of 39 percent.       

2.  As of February 17, 2012, the Veteran's service-connected disabilities precluded gainful employment for which he would otherwise be qualified.


CONCLUSIONS OF LAW

1.  As of February 17, 2012, the criteria for a 60 percent rating, for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Codes 7005, 7017 (2016).

2.  As of February 17, 2012, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Rating 
Pertinent Law and Regulations 

The Veteran is currently service connected for coronary artery disease, evaluated as 10 percent disabling from April 14, 2009.  He contends that the heart disability warrants a higher rating. 

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  

In the case of an initial rating, VA is required whether staged ratings are warranted for any periods since the effective date of service connection, in order to account for variations in the disability during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's coronary artery disease is rated by analogy under the diagnostic codes for coronary artery disease and coronary bypass surgery (Diagnostic Codes 7017-7005).  38 C.F.R. § 4.104.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Under Diagnostic Code 7005, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  For a 30 percent rating, the evidence must show that a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

In addition, Diagnostic Code 7017 provides that a 100 percent rating is warranted for three months following hospital admission for coronary bypass surgery.  Thereafter, ratings are assigned under the criteria set forth in Diagnostic Code 7005, as discussed above.  38 C.F.R. § 4.104, Diagnostic Code 7017.  The Board notes that the Veteran has not had a coronary bypass surgery during the appeal period.   

Factual Background

VA treatment records in July 2009 reflect complaints of shortness of breath and chest discomfort.  In a July 16, 2009 VA treatment note, the Veteran complained of "increased shortness of breath over the last couple of weeks."  An assessment of coronary artery disease was rendered at this time.   A July 30, 2009 VA treating physician noted the Veteran's history of having undergone a coronary artery by bypass graft in 1995 and "subsequently [doing] well until past month when he began to have exertional shortness of breath and severe fatigue."  The treating physician wrote that a coronary arteriogram showed "significant block in posterior lateral branch which was stented."  There was no evidence of congestive heart failure at this time. 

An April 14, 2009 exercise stress echo report documents that the Veteran achieved a workload of 10.1 METs and ejection fraction of 55 percent.  He had "some chest pain with physical activity" as well as "dyspnea on exertion."  He denied chest pain at rest at the time.  The attending physician noted that the Veteran underwent an open heart two vessel bypass surgery in 1996.  Treadmill stress echocardiogram reflected a negative finding for ischemia.  

A January 2012 VA treatment note indicates that the Veteran complained of shortness of breath and intermittent pain, rated as "8/10," located in the upper left chest.   He reported that he experienced pain when "[he] can just be watching TV."  Also noted was that the Veteran had a cardiac stent placed in July 2009.  

A February 17, 2012 nuclear stress test report notes reports of fatigue and exertional dyspnea.  Baseline cardiorespiratory examination showed regular rhythm without murmur, as well as clear lungs.  There was no arrhythmia with adenosine at this time.  The VA cardiologist concluded that findings were normal upon the adenosine electrocardiographic stress test.  In a subsequent February 2012 VA treatment note, the VA cardiologist wrote that the nuclear stress test study showed no perfusion abnormality and that the left ventricular ejection fraction was "calculated at 39 %." 

A July 2012 VA treatment note reflects that the Veteran presented a complaint of "cough, fatigue, and headache" in conjunction with "chest pain . . . [and] sob (shortness of breath) with minimal activities." 

In December 2013, the Veteran underwent a Disability Benefits Questionnaire (DBQ) for his heart disability.  The examiner diagnosed the Veteran with coronary artery disease, status post coronary artery bypass graft, and noted that his treatment plan included taking continuous medication for the heart disability.  The examiner also noted that the Veteran had a myocardial infarction and coronary bypass surgery "about 15 years" ago.  The examiner found that the Veteran did not have congestive heart failure.  The examiner then estimated that the Veteran's METs level was greater than 5 but less than 7, noting that the METs level was found consistent with activities such as "golfing (without cart), mowing lawn (push mower), [and] heavy yard work (digging)."  Symptoms of dyspnea and fatigue were also noted.  As for functional impact, the examiner answered "no" as to whether the Veteran's coronary artery disease impacted his ability to work because he "[did] not appear to have limitations in sedentary or physical employment due to his [coronary artery disease]."   

A March 2016 DBQ examiner noted continuous medication usage to control his heart condition.  The examiner indicated that the Veteran had a myocardial infarction in 1996.  There was no evidence of congestive heart failure or a heart valve condition.  The Veteran has not had any infectious cardiac conditions or pericardial adhesions.  With regard to any non-surgical or surgical procedures to treat his heart condition, the examiner listed a July 2009 angioplasty procedure for a stent due to blockage, as well as the 1996 coronary artery bypass surgery.  There had been no other hospitalization for treatment of coronary artery disease.  On physical examination, the examiner observed regular rhythm and point of maximal impact in fourth intercostal space.  Heart sounds were normal and there was no jugular-venous distension at this time.  Auscultation of the lungs was clear and peripheral pulses were normal.  Further, there was no peripheral edema found at the examination.  

The examiner then noted a linear scar measuring 24 cm by 0.1 cm in the mid sternal, which resulted from treatment of the Veteran's coronary artery disease.  However, the scar was neither painful nor unstable.  It did not have a total area equal or greater than 39 square cm.  Upon diagnostic testing, the examiner found that there was evidence of cardiac hypertrophy from a January 2014 echocardiogram.  There was no evidence of cardiac dilation.  Further, the examiner indicated that a March 2015 chest X-ray examination yielded normal results.  Also noted was a January 2014 echocardiogram showing left ventricular ejection fraction at 55-60 percent.  Wall motion was normal, although wall thickness was seen as abnormal due to mild concentric hypertrophy.  Upon an interview-based METs test, the examiner determined that the Veteran achieved METs level of greater than 5 but less than 7.  The examiner remarked that due to the Veteran's other comorbidies, his ejection fraction better reflected his cardiac function.  As for functional impact, the examiner answered "yes" as to whether the Veteran's coronary artery disease had an impact on his ability to work, based on his "report [of] dyspnea and fatigue with moderate exertion."

In an August 16, 2016 DBQ examination report, the examiner described that the Veteran was diagnosed with myocardial infarction in June 1996 and that he subsequently underwent a coronary bypass graft at that time.  The examiner noted continuous medication usage to control the Veteran's heart condition and found no evidence of congestive heart failure, arrhythmia, or heart valve conditions.  The Veteran had not had any infectious cardiac conditions or pericardial adhesions.  On physical examination, the examiner found that the heart sounds were normal, auscultation of the lungs clear and peripheral pulses normal.  There was no peripheral edema.   The examiner observed a scar located in the sternum due to the June 1996 coronary bypass graft procedure.  The scar was measured at 24 cm by 0.5 cm and was neither painful nor unstable.  While there was no evidence of cardiac dilatation, there was evidence of cardiac hypertrophy from a January 2014 echocardiogram test.  Wall motion was normal, while wall thickness was abnormal due to mild concentric left ventricular hypertrophy.  Interview-based METs testing revealed METs level of greater than 3 but less than 5, as well as symptoms of dyspnea and fatigue during activities.  The examiner opined that the METs level limitation provided was solely to the service-connected heart condition.  He further opined that the Veteran's heart condition impacted his ability to work, reasoning that he ". . . cannot work due to his METs level."  

August 2016 VA treatment notes indicate that the Veteran complained of shortness of breath on exertion. 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Analysis

Based on the foregoing, the Board concludes that an initial 60 percent rating, is warranted for the Veteran's coronary artery disease beginning February 17, 2012, the date of the VA nuclear stress test showing left ventricular ejection fraction of 39 percent, indicative of a 60 percent rating. 

As noted, a 60 percent rating is warranted where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  On February 17, 2012, the Veteran underwent a VA nuclear stress test report, from which findings the VA cardiologist concluded that the Veteran's left ventricular ejection fraction was "calculated at 39 %" at the time, indicative of a 60 percent rating under Diagnostic Code 7005.  Further, the August 2016 DBQ examiner assessed that the Veteran's METs level was greater than 3 but less than 5, while noting his symptoms of dyspnea and fatigue, also indicative of a 60 percent rating.   Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture warrants a 60 percent rating, but no higher, for his coronary artery disease, as of February 17, 2012.  

As the Veteran's surgical scar associated with his coronary artery disease has not been shown to be painful, unstable, or exceed an area of at least 6 square inches (39 sq. cm.), see March and August 2016 heart DBQ reports, a separate rating for the scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

II. TDIU 

TDIU may be provided where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as the result of service connected disabilities: Provided that if there is more than one service connected disability, one disability must be ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's currently service-connected disabilities include diabetes mellitus type II with nonproliferative retinopathy, assigned a 20 percent rating prior to July 13, 2016 and a 40 percent thereafter; coronary artery disease, assigned a 10 percent rating prior to February 17, 2012 and a 60 percent rating thereafter; bilateral diabetic cataracts associated with diabetes mellitus type II, assigned a 30 percent rating from July 13, 2016; peripheral neuropathy of the right and lower upper extremities, each assigned a 20 percent rating from July 13, 2016; peripheral neuropathy of the right and left lower extremities, each assigned a 10 percent rating from July 13, 2016; and erectile dysfunction, assigned a noncompensable rating from July 13, 2016.  

The Veteran has met the percentage requirements for a TDIU since February 17, 2012.  The remaining question is whether he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.    

Records from the Social Security Administration show that in 2012 he was found disabled on the basis of his service connected ischemic heart disease and diabetes mellitus.  The disability was found to have begun in 2009.

The March 2016 DBQ examiner found that the Veteran's heart condition impacted his ability to work.  The August 2016 examiner also responded that the Veteran "cannot work due to his METs level."  The reports of August 2016 examinations for the service-connected diabetes mellitus, type II, erectile dysfunction, eye condition, and diabetic neuropathic conditions responded "no" as to whether such disabilities had an impact on his ability to work; however, no rationale was provided.  Likewise, an October 2016 DBQ examiner indicated that the Veteran's service-connected eye disability had no impact on his ability to work, but the examiner provided no rationale.  Under these circumstances, the Board finds that evidence is in at least equipoise as to whether the Veteran is able to secure or follow a substantially gainful occupation due to his service-connected disabilities, to specifically include coronary artery disease, as of March 1, 2016.  Resolving reasonable doubt in the Veteran's favor, entitlement to TDIU is granted, as of February 17, 2012.


ORDER

As of February 17, 2012, an initial rating of 60 percent, but no higher, for coronary artery disease, is granted.  

As of February 17, 2012, a TDIU is granted. 
 

REMAND

After issuance of the last supplemental statement of the case, the AOJ added additional pertinent evidence to the record.  This evidence includes the report of an August 2016 VA examination for heart conditions, as well as VA treatment records through September 2016.  VA is required to issue a supplemental statement of the case that considers the new evidence that it obtained.  38 C.F.R. § 19.31 (2016).

TDIU prior to February 17, 2012 

The Veteran does not currently meet the percentage requirements for a TDIU prior to February 17, 2012.  38 C.F.R. § 4.16(a) (2016).  VA policy is; however, to grant a TDIU in all cases in which a service connected disability causes unemployability. 38 C.F.R. § 4.16(b) (2016).  The Board cannot grant TDIU in the first instance when a veteran does not meet the percentage requirements; instead it is required to ensure that the issue is adjudicated by the Director of VA's Compensation and Pension Service (C&P).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran contends that his service-connected disabilities, including his coronary artery disease and diabetes mellitus, type II with nonproliferative retinopathy, prevent him from being employed during the pertinent appeal period.  In a February 2012 Social Security Administration (SSA) decision, the Veteran was awarded SSA disability benefits, but such award was based on a combination of service-connected and non-service-connected disabilities, namely service-connected coronary artery disease and diabetes with retinopathy, as well as non-service-connected hypertension, sleep apnea, degenerative disc disease of the cervical spine, macular degeneration, left ankle joint degeneration, and obesity.  Further, although the record includes the results of various examinations for individual service-connected disabilities (i.e. December 2013 DBQ heart examination, December 2013 DBQ diabetes mellitus examination, and February 2014 DBQ eye examination), a retrospective opinion to address the functional effects of individual and combined his service-connected disabilities, and their impact on the Veteran's employability, is necessary to resolve the claim for a TDIU from February 17, 2012 to prior to March 1, 2016.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator, see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  As such, further medical findings fully commenting on the functional effects of individual and combined service-connected disabilities should be sought on remand. 

Accordingly, the case is REMANDED for the following action:

1.   If there is any period prior to February 17, 2012, when the Veteran did not meet the percentage requirements for TDIU but was unemployed, refer the TDIU issue to the Director of Compensation for adjudication in accordance with 38 C.F.R. § 4.16(b).

2.  Obtain a retrospective VA opinion as to the combined functional impact of the Veteran's service-connected disabilities prior to March 1, 2016.

If the examiner is unable to provide the opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  The examiner should clarify whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is evidence that, if obtained, would enable the examiner do provide the necessary opinion.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

3.  If the benefits sought on appeal are not completely granted, issue a supplemental statement of the case; then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


